NOTE: This order is nonprecedential
United States Court of AppeaIs
for the iFederal Circuit
SOPHIE M. SCEPANIAK,
Claiman.t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0ndent-Appellee.
2010-7047
Appeal from the United States Court of Appea1s for
Veterans Clain1s in case no. 08-1146, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
The court treats Sophie M. Scepaniak’s correspon-
dence received on June 1, 2010 as a motion for reconsid-
eration of the court's Apri1 23, 2020 order dismissing her
appeal for failure to file a brief.
Upon consideration there0f,
IT IS ORDERED TI~lAT2

f
SCEPANIAK V. DVA 2
The motion for reconsideration will be granted, the
mandate will be recalled, the dismissal order will be
Vacated, and the petition for review will be reinstated, if
Scepanial-1 files her informal brief (form enclosed) within
30 days of the date of filing of this order.
FOR THE COURT
 3 0  /s/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Sophie M. Scepaniak (informal brief form enclosed)
Karen Goff, Esq. -
s20
Fl »
u.s. count 0lFEP=EAs.s am
11-ls renew clRculT
$EP 30 2010
.|AN l'|ORBALY
CLERK